DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neal Pierotti on 01/08/2021.
The application has been amended as follows: 

Regarding claim 4, the phrase "wherein the outer surface of the intermediate section is located at the outer surface of the," in lines 2-3 has been replaced with --wherein the outer surface of the intermediate section is located at the outer surface of the inner shear band ring--.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A1 and A2, as set forth in the Office action mailed on 06/11/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/11/2020 is withdrawn.  Claim 2, directed to Species A1, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 16, no prior art of record is considered to teach or suggest the combination of limitations of either claim 1 or claim 16. In particular, the limitation “wherein the intermediate section has an outer surface that is uninterrupted and has a constant outer diameter 360 degrees about a central axis of the intermediate section, wherein the outer diameter of the outer surface is the same both in the uncollapsed state outside of the intermediate section and when inside of the intermediate section after releasing compression.”
The closest prior art of record is considered to be Yamamoto (JP 2012-091555, see updated machine translation provided) (of record) and Roberts et al. (US 2003/0024383). 
Yamamoto discloses all of the claim limitations of claim 1 as discussed in the previous office action of record, however, Yamamoto does not expressly disclose that the intermediate section has an outer surface that is uninterrupted and has a constant outer diameter 360 degrees about a central axis of the intermediate section, wherein the outer diameter of the outer surface is the same both in the uncollapsed state outside of the intermediate section and when inside of the intermediate section after releasing compression.


Claims 2 and 4-14 are allowable by dependence on claim 1. 
Regarding claim 3, the prior art of record does not teach or suggest the combination of limitations of claim 3. In particular, the limitation wherein “the intermediate section has an outer surface that is located at an outer diameter of the intermediate section in the uncollapsed state, wherein in the collapsed state a portion of the outer surface but not all of the outer surface is located closer to a central axis of the intermediate section in the radial direction than the outer diameter of the intermediate section when in the uncollapsed state”. 
The closest prior art of record is considered to be Yamamoto (JP 2012-091555, see updated machine translation provided) (of record).
Yamamoto clearly illustrates that in the collapsed state the entire outer surface is located closer to a central axis of the intermediate section in the radial direction than the outer diameter of the 
Regarding claim 15, no prior art of record is considered to teach or suggest the combination of limitations of claim 15. In particular, the limitation “wherein the positioning of the hub is performed after the step of releasing compression of the intermediate section”.
The closest prior art of record is considered to be Yamamoto (JP 2012-091555, see updated machine translation provided) (of record).
Yamamoto discloses a method of forming a non-pneumatic tire (Figs. 1-2: 16) comprising the steps of: providing an outer shear band ring (Figs. 1-3: 13); providing an intermediate section (Figs. 1-3: 14) that has a supporting structure (Figs. 1-3: 21), wherein the intermediate section is in an uncollapsed state (Fig. 3a) ([0024]-[0025]); compressing the intermediate section from the uncollapsed state to a collapsed state (Fig. 3b) ([0024]-[0025]); inserting the intermediate section (Figs. 3b, 3c: 14) when in the collapsed state inside of the outer shear band ring (Fig. 3c: 13) such that the outer shear band ring is located outward from the intermediate section (Fig. 3c: 14) in a radial direction of the tire (Fig. 3c: 16) ([0024]-[0025]); releasing compression of the intermediate section when the intermediate section is inside of the outer shear band ring such that the intermediate section returns to the uncollapsed state from the collapsed state (Fig. 3c) ([0024]-[0025]); and providing the hub (Figs. 1-3: 12) and positioning the hub inside of the intermediate section (Figs. 1-3: 14) such that the intermediate section is located outward from the hub in the radial direction. Yamamoto clearly illustrates that the positioning of the hub is performed before the step of releasing compression of the intermediate section, and not after, because the hub (Figs. 1-3: 12) 
Regarding claim 17, no prior art of record is considered to teach or suggest the combination of limitations of claim 17. In particular, the limitations wherein “the intermediate section is in an uncollapsed state and has an inner end free from engagement with a hub” and “wherein the positioning of the hub is performed after the step of releasing compression of the intermediate section”.
The closest prior art of record is considered to be Yamamoto (JP 2012-091555, see updated machine translation provided) (of record).
Yamamoto discloses a method of forming a non-pneumatic tire (Figs. 1-2: 16) comprising the steps of: providing an outer shear band ring (Figs. 1-3: 13); providing an intermediate section (Figs. 1-3: 14) that has a supporting structure (Figs. 1-3: 21), wherein the intermediate section is in an uncollapsed state (Fig. 3a) ([0024]-[0025]); compressing the intermediate section from the uncollapsed state to a collapsed state (Fig. 3b) ([0024]-[0025]); inserting the intermediate section (Figs. 3b, 3c: 14) when in the collapsed state inside of the outer shear band ring (Fig. 3c: 13) such that the outer shear band ring is located outward from the intermediate section (Fig. 3c: 14) in a radial direction of the tire (Fig. 3c: 16) ([0024]-[0025]); releasing compression of the intermediate section when the intermediate section is inside of the outer shear band ring such that the intermediate section returns to the uncollapsed state from the collapsed state (Fig. 3c) ([0024]-[0025]); and providing the hub (Figs. 1-3: 12) and positioning the hub inside of the intermediate section (Figs. 1-3: 14) such that the intermediate section is located outward from the hub in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749